Citation Nr: 1131621	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

What evaluation is warranted for lumbar degenerative changes at L5-S1, with small disc bulging, mild lateral recess stenosis, and paraspinous thoracic myalgia with Schmorl's nodes from January 26, 2009?


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2004 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The December 2005 decision granted service connection for lumbar degenerative changes at L5-S1, with small disc bulging, mild lateral recess stenosis, and paraspinous thoracic myalgia; and assigned a 10 percent disability rating, effective from May 13, 2004.  The March 2009 decision assigned a 20 percent disability rating for lumbar degenerative changes at L5-S1, with small disc bulging, mild lateral recess stenosis, and paraspinous thoracic myalgia with Schmorl's nodes, effective from January 26, 2009.  

In the March 2009 rating decision, the RO acknowledged that Schmorl's nodes and intervertebral disc syndrome were part of the Veteran's service-connected lumbar disorder, based on January 2009 VA examination findings.  In May 2010, the Board addressed the appellant's entitlement to an increased rating for the period from May 13, 2004 to January 25, 2009, and remanded the question of her entitlement to an increased rating for the period since January 26, 2009.  

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.


FINDING OF FACT

Since January 26, 2009, lumbar degenerative changes at L5-S1, with small disc bulging, mild lateral recess stenosis, and paraspinous thoracic myalgia with Schmorl's nodes have not been manifested by thoracolumbar flexion to 30 degrees or less, ankylosis, incapacitating episodes having a total duration of at least four weeks during the past 12 months.



CONCLUSION OF LAW

Since January 26, 2009, the requirements for an initial evaluation higher than 20 percent for lumbar degenerative changes at L5-S1, with small disc bulging, mild lateral recess stenosis, and paraspinous thoracic myalgia with Schmorl's nodes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case to ensure all available treatment records were made a part of the claims file, and to afford the Veteran a new VA orthopedic examination, in May 2010.  All of the actions sought by the Board in May 2010 have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The September 2010 VA examination is found to be adequate.  An June 2011 supplemental statement of the case readjudicated the appeal.  

The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. (2010).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine, such as degenerative joint disease, are to be rated pursuant to the general rating formula for diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the general formula a 20 percent rating is warranted for forward flexion of the thoracolumbar spine not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  

In a January 2007 rating decision, the Veteran was awarded entitlement to service connection for right lower extremity radiculopathy.  The Veteran has not appealed this rating and thus the rating assigned for that disorder, as well as pathology associated with that disorder, is not for appellate consideration.  

Normal thoracolumbar flexion is from zero to 90 degrees; extension is from zero to 30 degrees; left and right lateral flexion are from zero to 30 degrees; and left and right rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2009).

As the medical evidence shows that the Veteran has a service connected disc bulge, her lumbar disability must also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome.

Diagnostic Code 5243 provides for a 10 percent rating for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, under the general rating formula for spinal disorders, 38 C.F.R. § 4.71a, the provisions set forth in 38 C.F.R. §§ 4.40 and 4.45 are specifically incorporated.  68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

Factual Background and Analysis

During her February 2010 Travel Board Hearing, the Veteran testified that her back symptoms had increased since her January 2009 VA examination.  See Hearing Transcript, p. 6.  The Veteran reported increased back spasms and that she was beginning to have shooting pain down both legs.  Id.  She denied missing work due to her back disorder but that she was only employed one day a week.  See Hearing Transcript, p. 8.  She asserted that if she did work full time, she would probably miss two to three days a month on days when she could not walk due to leg numbness.  Id.  For the reasons discussed below, the Board finds that the objective evidence of record preponderates against entitlement to a disability rating above 20 percent.

The pertinent evidence of record includes a January 2009 VA examination report.  During her examination, the Veteran reported that she worked in home health care and she tolerated work well if she remained careful.  The examiner noted that the Veteran's symptoms included some neck, upper, and lower back pain.  The appellant reported that her back pain radiated into the buttocks.  She said that both lower extremities had a tendency to collapse.  The lower extremities were not noted as having much pain but that the Veteran reported moderate numbness on the right and mild numbness on the left side.  

Range of motion testing revealed flexion to 95 degrees.  There was moderate pain over the full range of motion, and some muscle spasm in the back as well as midline tenderness over the entire thoracic and lumbar spine.  Alignment was good but a slight "kyphos" (sic) (kyphosis?) at the T-9 vertebrae was noted.  This was not confirmed by x-ray.  Reflexes were normal at the knees and ankles, but right foot sensation was diminished.  

The examiner opined that an intervertebral disc syndrome was probably present, but  he found no evidence of nerve root impairment arising from the lumbar spine.  There were symptoms suggesting nerve root irritation.  The examiner further stated that at least some of the Veteran's extremity symptoms were from an intervertebral disc syndrome.  He opined that the Veteran's working capacity was diminished by her back problem but that she was able to continue with home health care by being careful in her activities.

The claims file contains an August 2010 report from private neurologist, Dr. Z.A.  In his report it was noted that the Veteran presented with urinary disturbances and that she complained of having difficulty perceiving bladder fullness.  She denied bladder and bowel incontinence.  She stated that she had no pain experienced with this and no back pain.  Dr. Z.A. opined that, neurologically the Veteran had no leg weakness or numbness, or pain radiating into the legs.  Sensation to touch, pressure, pinprick, proprioception and vibration were intact.  Muscle strength was 5/5 bilaterally in the extremities.  After examining the Veteran, Dr. Z.A. opined that the appellant did not have any leg weakness or numbness which suggested a neurological problem.  Her asserted bladder symptoms were not accompanied by any other physical complaint.  Hence, Dr. Z.A., stated that it was extremely unlikely that the Veteran's bladder symptoms were related to a neurological problem.  

The Veteran was afforded a VA examination in September 2010.  She stated that her symptoms were progressively worsening and that she was having severe monthly flare-ups which varied in length from five minutes to several hours.  The Veteran reported urinary urgency but not urinary or fecal incontinence.  She reported nocturia, numbness, paresthesias and leg or foot weakness.  It was noted that the etiology of symptoms were not unrelated to claimed disability.  It was noted that the Veteran had a rectal repair after giving birth, and that procedure may have affected her urinary and fecal abilities. 

The Veteran stated that she experienced radiating pain to the legs, right greater than left.  She alleged that her legs had a tendency to give out.  She described paresthesia of the feet, right greater than left.  She described a history of fatigue, decreased motion, stiffness, weakness, spasm, and moderate to severe spine pain.  She described no episodes of spine disease.  The Veteran reported having more radiating pain to the left leg than at previous examinations. 

Physical examination revealed normal posture and gait.  Gibbus was noted in the mid-thoracic spine, as was kyphosis, and an increased lumbar lordosis.  Scoliosis was not found nor was ankylosis.  Objectively, there was no spasm, atrophy or guarding noted.  There was objective evidence of pain with motion and tenderness.  There was no objective evidence of weakness.  Range of motion testing revealed flexion to 100 degrees.  There was no objective evidence of pain with repetitive motion, nor any additional limitation demonstrated after three repetitions.  Left lower extremity sensation was normal.  There was decreased right lower extremity sensation to pinprick.  Muscle tone was normal and there was no muscle atrophy.  

The examiner noted that the Veteran was employed part time as a care giver and that she had not lost any work during the past twelve month period.  A diagnosis of degenerative lumbar disc disease at the L5-S1 vertebrae without full herniation was provided.  Regarding the effects on the Veteran's occupational activities, the examiner opined that there was decreased mobility, problems lifting and carrying, weakness and fatigue and pain.  The Veteran explained that she could not stand for more than 20 minutes and could not sit or ride in a car for more than two hours.  The examiner stated that there was no objective evidence of verified radioculopathy. 

In this case, the evidence does not demonstrate that a rating in excess of 20 percent is warranted.  As noted above, in order to warrant a higher rating, the evidence must demonstrate either flexion to 30 degrees or less, or favorable thoracolumbar ankylosis, or neurological symptoms associated with the Veteran's back disorder to include bladder and bowel problems.  Here, the evidence does not demonstrate ankylosis and, while the Veteran has complained of radiculopathy, objective evidence of a neurological disorder beyond the Veteran's right leg disorder is simply not shown.  Again, the rating assigned the right leg pertains to an issue not currently before the Board.  The VA examiner specifically stated that the objective evidence does not show a neurological disorder and Dr. Z.A. found that the Veteran's bladder symptoms were not related to a neurological disorder.  Further, the evidence is completely silent as to any incapacitating episodes which required physician-prescribed bed rest.  38 C.F.R. § 4.97, Code 6513.

Accordingly, the evidence of record provides no basis for an increased rating for the Veteran's back disorder and her claim for an increased rating must be denied.

As noted earlier, the provisions of 38 C.F.R. §§ 4.40 and 4.45, to include how those regulations were interpreted in DeLuca are specifically contemplated in the assigned rating.  Simply put, the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The symptoms presented by the Veteran's back disorder are fully contemplated by the rating schedule.  There is no evidence her disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's back disorder necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's claim for increase in her low back disability includes a claim for unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, as the Veteran is shown to presently be employed, benefits for total disability based on unemployability are unwarranted.  See September 2010 VA Examination Report.  

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for lumbar degenerative changes at L5-S1, with small disc bulging, mild lateral recess stenosis, and paraspinous thoracic myalgia with Schmorl's nodes from January 26, 2009 is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


